          Case 1:20-cv-03179-AJN Document 35 Filed 09/08/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     9/8/2020
  John “Jack” Yang,

                         Plaintiff,
                                                                                20-cv-3179 (AJN)
                 –v–
                                                                                     ORDER
  The Bank of New York Mellon Corporation, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

         An initial pretrial conference is hereby scheduled for Friday, September 18, 2020 at 3:45
P.M. In light of the COVID-19 public health crisis, the Court will not hold the conference in this
case in person. The conference will be conducted telephonically. The parties and members of
the public may access the proceeding by dialing (888) 363-4749 and entering access code
9196964. All participants must identify themselves every time they speak, spell any proper
names for the court reporter, and take care not to interrupt or speak over one another. In
addition, all participants are encouraged to wear headsets or headphones with microphones, as
this will improve the audio quality. Finally, all of those accessing the conference — whether in
listen- only mode or otherwise — are reminded that recording or rebroadcasting of the
proceeding is prohibited by law.

        At this conference, the Court will rule upon Defendants’ request for a stay of discovery.
Dkt. No. 33. In the event that the Court does not enter a stay, the parties are ordered to comply
with the following order.

         Counsel are directed to confer with each other prior to the conference regarding
settlement and each of the other subjects to be considered at a Fed. R. Civ. P. 16 conference.
Additionally, in accordance with the Court’s Individual Rules, the parties are hereby ORDERED
to ECF file a Proposed Civil Case Management Plan and Scheduling Order no later than seven
days prior to the Initial Pretrial Conference. The parties shall use this Court’s form Proposed
Case Management Plan and Scheduling Order available at the Court’s website
(http://nysd.uscourts.gov/judge/Nathan).

        IT IS FURTHER ORDERED that included with the Proposed Civil Case Management
Plan, the parties jointly submit a letter, not to exceed five (5) pages, providing the following
information in separate paragraphs:


                                                 1
          Case 1:20-cv-03179-AJN Document 35 Filed 09/08/20 Page 2 of 3




       (1)     A brief statement of the nature of the action and the principal defenses thereto;

       (2)     A brief explanation of why jurisdiction and venue lie in this Court;

       (3)     A brief description of all outstanding motions and/or all outstanding requests to
               file motions;

       (4)     A brief description of any discovery that has already taken place, and that which
               will be necessary for the parties to engage in meaningful settlement negotiations;

       (5)     A list of all prior settlement discussions, including the date, the parties involved,
               and the approximate duration of such discussions, if any;

       (6)     The estimated length of trial; and

       (7)     Any other information that the parties believe may assist this Court in resolving
               the action.

        If this case has been settled or otherwise terminated, counsel are not required to appear,
provided that a stipulation of discontinuance, voluntary dismissal, or other proof of termination
is sent prior to the date of the conference via e-mail to the Orders and Judgment Clerk at the
following e-mail address: orders_and_judgments@nysd.uscourts.gov.

        All pretrial conferences must be attended by the attorney who will serve as principal
trial counsel. Any request for adjournment must be ECF filed and submitted pursuant to the
Court’s Individual Practices; the Court will not entertain requests made less than two business
days before the conference. The written submission must (a) specify the reasons for the
adjournment, (b) state whether the other parties have consented, and (c) indicate times and dates
on succeeding Fridays when all counsel are available. Unless counsel are notified that the
conference has been adjourned, it will be held as scheduled.

        Counsel who have noticed an appearance as of the issuance of this order are
directed to notify all other parties’ attorneys in this action by serving upon each of them a
copy of this order and the Court’s Individual Rules (available at the Court’s website,
http://nysd.uscourts.gov/judge/Nathan) forthwith. If unaware of the identity of counsel for
any of the parties, counsel receiving this order must forthwith send a copy of this order and
Individual Rules to that party personally.



Dated: September 5, 2020
       New York, New York



                                                  2
Case 1:20-cv-03179-AJN Document 35 Filed 09/08/20 Page 3 of 3




                           __________________________________
                                   ALISON J. NATHAN
                                United States District Judge




                              3
